Citation Nr: 9934659	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-20 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for epitheliomata, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia effecting the right knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the right tibia effecting the right ankle, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for prostatitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for hiatal hernia 
with a history of duodenal ulcer, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
service-connected hemorrhoids.

7.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.

8.  Entitlement to an increased evaluation for low back 
strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the claims of entitlement to increased evaluations for: 
epitheliomata; residuals of a fracture of the right tibia and 
arthritis of the right knee and ankle; prostatitis; hiatal 
hernia with a history of duodenal ulcer; low back strain; 
hemorrhoids; bilateral hearing loss; tinnitus and otitis 
externa were denied.  The veteran filed a timely appeal as to 
all of the issues except entitlement to an increased 
evaluation for tinnitus and otitis externa. 

The Board notes that in an October 1998 rating action, the RO 
granted a 10 percent evaluation for residuals of a fracture 
of the tibia with arthritis of the knee and assigned a 
separate 20 percent evaluation for right ankle arthritis and 
limitation of motion.  Accordingly, that disability which was 
formerly evaluated as one disability, is now evaluated as two 
separate service connected disabilities.

The Board notes that a review of the June 1996 rating action 
as well as a subsequent rating decision of October 1998 
reflects that the RO has not considered the issue of 
entitlement to an extra-schedular evaluation in conjunction 
with any of the claims presented.  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (1999).  Accordingly, 
under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  The Board also points out 
that the veteran has not contended that an extra-schedular 
evaluation is warranted in conjunction with any of the issues 
presented.  

A decision has been made as to all of the issues except 
entitlement to an increased evaluation for a low back 
disability.  That claim has been remanded to the RO for 
reasons which will be explained herein.


FINDINGS OF FACT

1.  At its most severe, the service-connected skin disorder 
is characterized by recurrent lesions and scars on the body 
and face, ulceration, crusting, discoloration and repugnancy.  

2.  The veteran's right knee disability is currently 
manifested range of motion from zero to 130 degrees and 
complaints of daily pain and stiffness, without evidence of 
instability or functional impairment.

3.  The veteran's right ankle disability is primarily 
manifested by marked limitation of motion.

4.  The veteran's prostatitis is primarily manifested by 
nocturia not more than 3 to 4 times per night as shown from 
July 7, 1997, forward, but not prior to that time.  Symptoms 
of urinary incontinence or continual leakage have not been 
shown and the evidence does not reflect that pads are 
required; nor has the evidence shown recurrent urinary tract 
infections.

5.  The veteran's duodenal ulcer is currently inactive.

6.  The veteran's hiatal hernia is manifested by some 
epigastric distress, dysphagia,  pyrosis and regurgitation, 
which is not accompanied by substernal arm or shoulder pain 
and has not resulted in considerable impairment to the 
veteran's health.

7.  The current clinical evidence indicates the presence of 
external hemorrhoids and symptoms of intermittent rectal 
bleeding, without evidence of thrombosis or inflammation.

8.  The most recent audiological testing reflects that 
veteran currently has an average pure tone threshold of 37 
decibels in the right ear and 37 in the left ear, with speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.

9.  The veteran currently has Level I hearing in his right 
ear and Level I hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for 
epitheliomata of the skin have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7 4.20, 4.118, Diagnostic Codes 7818-7806 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the tibia effecting the right 
knee have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the tibia effecting the right 
ankle have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for prostatitis prior to July 7, 1997 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.115a, Code 
7527 (1999).

5.  The criteria for a 20 percent for prostatitis have been 
met effective from July 7, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.115a, Code 7527 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia with a history of duodenal ulcer have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.1-4.14, 4.113, 4.114, Diagnostic Codes 7305, 7346 
(1999).

7.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R.§ 4.114, Diagnostic Code 7336 (1999).

8.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented claims of entitlement to increased 
evaluations for eight service connected disabilities.  In the 
interest of clarity an analysis of each the claims will be 
separately undertaken.  

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with a recent VA examination, and 
there is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
present claim.  Thus, no further development is required in 
order to comply with VA's duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Increased Evaluations - Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule).  38 
C.F.R. § Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1999); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (1999).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (1999).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3 (1999).  In Gilbert, 1 
Vet. App. at 53, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany, 9 Vet. App. at 519, citing Gilbert, 1 
Vet. App. at 54.

Additional law and VA regulations will be discussed where 
appropriate below.


I.  Epitheliomata

Factual Background

In a May 1970 rating decision, the RO initially granted 
service connection for a post-operative skin condition, for 
which a noncompensable evaluation was assigned based upon 
evidence shown in the service medical records and upon VA 
examination conducted in April 1970. 

By rating action of January 1981, a 10 percent evaluation was 
granted based upon findings made upon a VA examination 
conducted in March 1980 at which time multiple lesions on the 
skin of the arms, neck, legs and chest were shown.  

By rating action of May 1981, a 30 percent evaluation was 
granted based upon private medical evidence which indicated 
that the veteran had been seen 16 times since April 1979 for 
treatment of recurrent skin growths and new growths which 
continued to appear all over the veteran's face and body.

In January 1996, the veteran filed a claim for an evaluation 
in excess of 30 percent for his skin condition.  He reported 
that since service he had been treated for basal cell 
carcinoma, keratosis and squamous cell carcinoma.  The 
veteran also submitted a color photograph revealing large red 
blotches on the side of his face.   

Private medical records dated from 1977 to 1991 did reflect 
that the veteran was treated for basal cell carcinoma, 
keratosis and squamous cell carcinoma during that time.  

Private medical evidence dated from 1991 to 1996 is also of 
record.  A July 1991 record showed that a shave specimen of 
the right neck was positive for evidence of basal cell 
carcinoma.  Shave specimens of the right neck, upper dorsal 
region and right suprascapular taken in July 1992 were 
positive for basal cell carcinoma in the right neck and upper 
dorsal region and for squamous cell carcinoma, Bowen's type, 
in the right suprascapular area.  Shave specimens taken of 
the left inner ear and left upper arm in January 1993 
revealed evidence of basal cell carcinoma and squamous cell 
carcinoma in situ, respectively.  A diagnosis of basal cell 
carcinoma of the left deltoid was shown upon testing in March 
1993.  Diagnoses of basal cell carcinoma of the right and 
left clavicular areas and the left scapular area were made 
following testing conducted in July 1994.  A diagnosis of 
irritated seborrheic keratosis was made following December 
1994 evaluation of a shave specimens of the left temporal 
area.  A diagnosis of squamous cell carcinoma of the right 
forearm region was shown following testing May 1995.  A shave 
specimen of the left frontal area taken in November 1995 
revealed evidence of solar keratosis and seborrheic 
keratosis.

In a private medical statement dated in March 1996, the 
veteran's doctor indicated that the veteran had experienced 
considerable exposure to sunlight during his lifetime.  The 
doctor indicated that due to such exposure, he had treated 
the veteran and removed pre-cancerous lesions such as solar 
keratoses, squamous cell carcinomas, and basal cell 
carcinomas.  The doctor explained that the lesions were 
usually small and could be treated with locally destructive 
measures, but he noted that the lesions were widespread, 
effecting the face, scalp, ears, neck, trunk, arms, forearm 
and hands.  The doctor mentioned that the veteran had 
numerous solar keratoses which were persistent, scaly and 
somewhat tender lesions which could be destroyed with liquid 
nitrogen.  He indicated that new lesions could develop even 
with thorough protection from the sun.   

A VA examination was conducted in February 1996, at which 
time the veteran complained that his skin cancer had 
increased in number requiring frequent treatment.  A history 
of extensive actinic problems and numerous basal cell tumors, 
particularly of the scalp, forehead and cheek areas was 
noted.  An examination of the skin showed multiple actinic 
lesions and scars particularly on the upper scalp from 
removal of primarily basal cell lesions and actinic 
hyperkeratosis.  It was noted that the veteran was under the 
care of a dermatologist and that he wore protective clothing 
and sunscreen.  A diagnosis of skin sensitivity with multiple 
actinic lesions was made.

By rating action of June 1996, an evaluation in excess of 30 
percent was denied.

Additional photographs showing lesions on the veteran's 
chest, hand and in the area of his neck were also forwarded, 
which showed evidence of crusting and ulceration of the 
lesions.

Upon VA examination conducted in September 1997 a history of 
recurrent skin cancers was noted.  It was reported that the 
veteran received treatment from a private dermatologist four 
to five times a year for removal of actinic keratoses, 
squamous cell carcinoma and basal cell carcinoma.  Physical 
examination revealed no epitheliomas of the skin were 
present.  Multiple scars of the skin where skin tumors had 
been removed were shown.  A diagnosis of recurrent tumors of 
the skin was made.

By rating action of October 1998, the RO denied an evaluation 
in excess of 30 percent for the veteran's skin condition.

Analysis

The veteran's skin condition is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 
7818-7806.  In the veteran's substantive appeal submitted in 
May 1997, he reported that his skin condition was productive 
of ulceration, exfoliation, crusting and bleeding.  

Diagnostic Code 7818 generally is rated as eczema (Code 
7806), dependent upon location, extent, and repugnance or 
otherwise disabling character of manifestations.  Diagnostic 
Code 7818 provides that scars and disfigurement caused by new 
malignant skin growths are to be rated based on the extent of 
constitutional symptoms and physical impairment.  

Under 38 C.F.R. § 4.118, DC 7806, eczema when manifested by 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
rating.  When eczema is manifested by exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, a 10 percent rating is warranted.  When eczema is 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  When eczema is manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, a 50 percent 
rating is warranted.

Disfiguring scars of the head, face or neck when slight 
warrant a noncompensable evaluation.  Moderately disfiguring 
scars warrant a 10 percent evaluation.  Severely disfiguring 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles, warrant a 30 percent 
evaluation.  Disfiguring scars with complete or exceptionally 
repugnant deformity of one side of face, or marked or 
repugnant bilateral disfigurement, warrant a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.  When 
in addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent; the 30 
percent to 50 percent; and the 10 percent to 30 percent.  The 
most repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.

The Board's selection of a Diagnostic Code must be based upon 
all relevant data, to include the medical and lay evidence of 
record.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 
(1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).  In this 
case the Board will evaluate the veteran's skin disorder 
under both Diagnostic Codes 7818-7806 and 7818-7800. 

The evidence of record shows that the veteran's skin disorder 
is productive of a more than 20 year history of skin lesions, 
variously diagnosed as solar keratoses, squamous cell 
carcinomas, and basal cell carcinomas.  The evidence reveals 
a long history of treatment and removal of the lesions and 
reflects that even so, the condition is recurrent.  The 
evidence reflects that upon VA examination conducted in 
September 1997, a history of recurrent skin cancers was 
noted.  It was reported that the veteran received treatment 
from a private dermatologist four to five times a year for 
removal of actinic keratoses, squamous cell carcinoma and 
basal cell carcinoma.  Physical examination revealed that no 
epitheliomas of the skin were present.  Multiple scars of the 
skin where skin tumors had been removed were shown.  The 1997 
VA examination findings indicate that the veteran's skin 
disorder was in a remissive period at that time.  

The Board notes that previously, upon examination conducted 
in 1996, an evaluation of the skin had revealed multiple 
actinic lesions and scars from removal of primarily basal 
cell lesions and actinic hyperkeratosis, particularly on the 
upper scalp.

In a private medical statement dated in March 1996, the 
veteran's doctor indicated that he had treated the veteran 
and removed pre-cancerous lesions such as solar keratoses, 
squamous cell carcinomas, and basal cell carcinomas.  The 
doctor explained that the lesions were usually small and 
could be treated with locally destructive measures, but he 
noted that the lesions were widespread, effecting the face, 
scalp, ears, neck, trunk, arms, forearm and hands.  The 
doctor mentioned that the veteran had numerous solar 
keratoses which were persistent, scaly and somewhat tender 
lesions, and indicated that new lesions could develop.

The rating of the disability must account for the disorder at 
its most active phase.  See Ardison v. Brown, 6 Vet. App. 
405, 407 (1994); Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992).  In this regard, the Board finds the photographs of 
record to be probative in terms of evaluating the skin 
disorder.  Various photographs submitted have shown extensive 
red blotching on the face, and crusted and/or ulcerated 
lesions on the hands and chest. 

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, a 50 percent 
rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  The Court of Appeals for Veteran Claims (Court) has 
held that use of the word "or" provides for an independent 
basis rather than an additional requirement. See Zang v. 
Brown, 8 Vet. App. 246, 252-53 (1995) (noting that the 
regulation, as written in 38 C.F.R. § 3.354 using the term 
"or", "appear[ed] to provide for three independent instances 
of insanity"). 

In the Board's view, the evidence can reasonably be 
interpreted as suggesting that a flare-up of the veteran's 
skin disorder at its most severe is of such significance as 
to be productive of crusting and/or ulceration and repugnancy 
to warrant a 50 percent rating.  The Board emphasizes in this 
regard that it has considered all of the evidence of record 
and believes that the veteran's symptomatology more nearly 
comports to the criteria for a 50 percent evaluation under 
Diagnostic Code 7806 as opposed to that established for a 30 
percent evaluation.  

Moreover, the photographic evidence also suggests that in the 
alternative, the veteran's skin disorder at it most severe is 
productive of exceptionally repugnant deformity of one side 
of face, which would warrant the assignment of a 50 percent 
evaluation under Diagnostic Code 7800.  

The Board finds that the evidence of record warrants the 
assignment of the maximum schedular rating for the veteran's 
skin disorder, and will therefore grant a 50 percent rating 
under Diagnostic Codes 7818-7806.  The evidence does not 
reflect that tissue loss and cicatrization have been shown 
and the veteran does not so contend.  Therefore, a higher 
evaluation would not be warranted under Diagnostic Code 7800.  

II and III.  Residuals of a fracture of the right tibia 
effecting the right knee and ankle

Factual Background

In a May 1970 rating decision the RO initially granted 
service connection for a disability of the right knee, ankle, 
and leg, for which a 20 percent evaluation was assigned based 
upon evidence shown in the service medical records and upon 
VA examination conducted in April 1970.  

In January 1996, the veteran filed a claim for an evaluation 
in excess of 10 percent for his right leg, ankle and knee 
disability.  He indicated that following a parachute jumping 
injury which occurred during service, the bone was fragmented 
and a pin was inserted.  He indicated that the disability was 
productive of pain, swelling and stiffness and that the right 
leg had been measured as 1/4 to 1/2 inch shorter than the left 
leg.  He reported that he had been wearing a plastic leg 
brace until he was advised not to by a VA doctor in July 
1995.  

Private medical records dated in June 1985 revealed evidence 
of old trauma of the distal fibula and osteoarthritic changes 
about the knee.  A July 1985 right knee arthrogram was 
normal.  A private radiographic report dated in July 1989 
revealed evidence of an old fracture of the right mid-tibia, 
degenerative joint disease of the right knee, and 
degenerative joint disease of the talocalcaneal and 
talotibial joint.  

A VA examination was conducted in February 1996 at which time 
the veteran complained of swelling and pain in the ankle and 
knee following activity.  He indicated that his ability to 
walk, stand or move was limited by discomfort in the right 
ankle area.  He indicated that he had worn an ankle brace for 
several years.  An examination revealed full range of motion 
of the hips. The knees were stable.  The veteran complained 
of some crepitation upon full range of motion of the knee 
particularly on the right side.  It was noted that the right 
leg was about 1/2 inch, or 1 to 1 1/2 cm shorter than the left 
leg.  There was some deformity of the right ankle with 
enlargement in the region of the malleoli.  The right ankle 
could be dorsiflexed to approximately 15 degrees and extended 
to 20 degrees but there was fixation of lateral motion, i.e. 
no lateral motion in the right ankle.  X-ray films of the 
right ankle revealed an old fracture of the calcaneus and 
arthritis of the talocalcaneum.  X-ray films of the right 
knee revealed mild degenerative joint disease.  A diagnosis 
of sequelae from an injury to the lower right tibia and ankle 
was made.

By rating action of June 1996, an evaluation in excess of 20 
percent was denied for residuals of a fracture of the right 
tibia to include arthritis of the right ankle and right knee.  

A VA examination was conducted in September 1997, at which 
time the veteran complained that the pain in his right knee 
and ankle had become more constant.  An examination of the 
extremities revealed that there was no edema.  Pedal pulses 
were 2+ and equal both in the dorsalis pedis as well as the 
posterior tibialis.  An examination of the right lower 
extremity showed that it was shorter than the left lower 
extremity by 2 cm.  Muscle testing was grade 5 in all of the 
muscle groups of the lower extremities except the right 
ankle.  Speed and excursion of the right knee and ankle were 
limited because of pain.  The veteran's gait was slightly 
limped favoring the right lower extremity.  Deep tendon 
reflexes were 1+ at both knee joints and absent in both ankle 
joints.  Plantar response was downgoing bilaterally.  

An examination of the right knee revealed crepitus but no 
evidence of tenderness to palpation or effusion.  Right knee 
flexion was 130 degrees.  Anterior and posterior drawer tests 
were negative.  Right knee plantar flexion was 30 degrees.  A 
diagnosis of degenerative arthritis of the right knee without 
instability was made.

An examination of the right ankle was indicative of bony 
swelling.  Mild synovial swelling was present over the right 
lateral malleolus.  The right ankle was slightly warmer and 
was tender as compared to the left.  Right ankle dorsiflexion 
was limited to 10 degrees.  Eversion and inversion was 
markedly limited.  Slightly limited speed and endurance of 
the right ankle was noted.  A diagnosis of degenerative 
arthritis and partial fusion of the right ankle with 
continued pain and evidence of inflammation was made.  

By rating action of October 1998, the RO granted a 10 percent 
evaluation for residuals of a fracture of the tibia with 
arthritis of the knee and assigned a separate 20 percent 
evaluation for right ankle arthritis and limitation of 
motion.


Analysis

Knee

A 10 percent evaluation is current in effect for residuals of 
a fracture of the right tibia effecting the right knee, under 
Diagnostic Code 5262.  In the veteran's substantive appeal 
submitted in May 1997, he reported that the residuals of the 
fracture were productive of daily pain, swelling and 
stiffness.

Under Diagnostic Code 5262, a 10 percent rating is warranted 
for malunion of the tibia and fibula with slight knee 
disability, and a 20 percent rating is warranted for malunion 
of the tibia and fibula with moderate knee disability.  
Impairment of the tibia and fibula represented by malunion 
with marked knee disability warrants a 30 percent disability 
rating.  When impairment of the tibia and fibula results in 
nonunion with loose motion and necessitating a brace, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a, DC 5262. 

The words "slight", "moderate" and "marked" are not defined 
in the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (1999).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).

Upon VA examination conducted in 1997, the examiner specified 
that no instability of the knee was shown.  Previously, upon 
VA examination conducted in 1996, the examiner indicated that 
the knee was stable.  Even the veteran himself has not 
complained of right knee instability.  Upon VA examination 
conducted in 1996 full range of motion of the right knee was 
shown.  Upon VA examination conducted in 1997, right knee 
motion was measured as 0 to 130 degrees, or nearly full range 
of motion.  The normal range of knee motion is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. 38 C.F.R. 
§ 4.71, Plate II (1999).  

In light of the clinical findings discussed herein, which as 
described above and are indicative of no instability and 
nearly full range of motion of the knee, the Board believes 
that overall, the veteran's knee disability is best 
characterized as slight.  Therefore, an evaluation in excess 
under Diagnostic Code 5262 is not warranted.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.


Upon VA examination conducted in 1997, the veteran complained 
of pain.  However, range of motion testing elicited no 
complaints of pain.  Moreover, as noted above, range of 
motion was nearly full and there was no indication that range 
of motion was limited by pain.  

The Board finds that the evidence does not indicate that an 
evaluation in excess of 10 percent is warranted for the right 
knee disability based upon consideration of pain and 
functional impairment.  In this regard, the board points out 
that during the 1997 VA examination, the veteran reported 
that he spent 4 to 5 hours a day outdoors on his feet and 
stated that he took walks with his wife for 1/2 hour each day.  
This evidence coupled with the clinical findings do not 
suggest that an evaluation in excess of 10 percent is 
warranted upon application of the provisions of 38 C.F.R. 
§§ 4.10, 4.40, or 4.45 (1999).  

Under Diagnostic Code 5010, traumatic arthritis, when 
substantiated by X-ray findings, is rated as degenerative 
arthritis, pursuant to Diagnostic Code 5003. 

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (July 1, 1997), held that a claimant who has arthritis and 
instability of the knee may in certain circumstances be rated 
separately under Diagnostic Codes 5003 and 5257 (governing 
subluxation and instability).  However, it was stated that a 
separate rating must be based upon additional disability.  
Thus, when a knee disorder is already rated under DC 5257, 
the veteran must also have limitation of motion under 
Diagnostic Code 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  
Where additional disability is shown, however, a veteran 
rated under Diagnostic Code 5257 can also be compensated 
under Diagnostic Code 5003.

The Board notes that in this case, even though evidence of 
degenerative joint disease has been documented in the medical 
records, the veteran's knee disability is not evaluated under 
Diagnostic Code 5257.  Moreover, even if VAOPGCPREC 23-97 
were applicable to the veteran's claim, the evidence does not 
reflect that the he has limitation of motion which meets even 
the criteria required for a noncompensable evaluation under 
Diagnostic Code 5260 or DC 5261.  Cf. Degmetich v. Brown, 104 
F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Accordingly for the reasons explained herein, a 
separate rating for limitation of motion under Diagnostic 
Code 5260 or DC 5261 would not be warranted for the veteran's 
right knee disability.  

Ankle

A 20 percent evaluation is current in effect for residuals of 
a fracture of the right tibia effecting the right ankle under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  In the veteran's 
substantive appeal submitted in May 1997, he reported that 
the residuals of the fracture were productive of daily pain, 
swelling and stiffness.

Under Diagnostic Code 5271, a 10 percent disability rating is 
warranted for moderate limitation of motion of the ankle, and 
a 20 percent disability rating is warranted for marked 
limitation of motion of the ankle.  Normal ranges of motion 
of an ankle are 0 degrees to 20 degrees dorsiflexion and 0 
degrees to 45 degrees plantar flexion. 38 C.F.R. § 4.71, 
Plate II.  The currently assigned 20 percent evaluation is 
the maximum schedular evaluation provided under Diagnostic 
Code 5271.  

The Board has given consideration to evaluating the veteran's 
service-connected disability under a different Diagnostic 
Code.  The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under Diagnostic Code 5270, which applies to ankylosis of the 
ankle, a 20 percent rating is warranted if plantar flexion is 
less than 30 degrees.  In plantar flexion between 30 and 40 
degrees or dorsiflexion between 0 and 10 degrees, a 30 
percent evaluation is warranted.  In plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity, a 40 percent evaluation is warranted.  However, 
since the recent VA orthopedic examinations do not reveal 
ankylosis of the right ankle between 30 and 40 degrees in 
plantar flexion or dorsiflexion between 0 and 10 degrees, or 
evidence of abduction, adduction, inversion, or eversion 
deformity of the right ankle, the criteria for an evaluation 
in excess of 20 percent under Diagnostic Code 5270 have not 
been met.

The Board has also considered the clinical findings which 
show that the veteran's right leg is approximately 1/2 inch 
shorter than his left leg.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5275, a 10 percent 
rating for shortening of a lower extremity requires at least 
3.2 centimeters (1-1/4 inches).  A 30 percent rating requires 
2-1/2 to 3 inches (6.4 to 7.6 cm.) of shortening.

The 1997 VA examination report reflected that the right lower 
extremity was 2 cm. shorter than the left side.  Therefore, a 
higher evaluation would not be warranted under Diagnostic 
Code 5275.  Moreover, even assuming arguendo that the 
criteria for a 10 percent rating for veteran's right lower 
extremity shortening was more nearly approximated, a separate 
rating would be prohibited, since a rating under Code 5275 
cannot be combined with ratings for fractures or faulty union 
in the same extremity.

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, the Board finds 
that the most appropriate code for rating the ankle 
disability is 5271, the currently assigned Diagnostic Code. A 
review of the clinical evidence shows that the veteran's 
right ankle is symptomatic, manifested primarily by marked 
limitation of motion. 

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider 
pain, swelling, weakness, and excess fatigability when 
demonstrating the appropriate evaluation for the veteran's 
disability.  In DeLuca, the Court held that all complaints of 
pain, fatigability, etc., shall be considered when put forth 
by the veteran.  However, since the veteran is already 
receiving the maximum disability rating available under 
Diagnostic Code 5271, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnston v. Brown, 10 Vet. App.80, 85 (1997).

Accordingly, an evaluation in excess of 20 percent evaluation 
is not warranted for the veteran's right ankle disability.

IV.  Prostatitis

Factual Background

In January 1996, the veteran filed an original claim of 
entitlement to service connection for prostatitis.  He stated 
that a diagnosis of an enlarged prostate was first made 
during service in February 1964 and that he had been treated 
following service, most recently by VA in October 1995.  He 
complained of a feeling of incomplete urination, bladder 
fullness and of a weak stream.  

The service medical records did reflect that upon annual 
examination conducted in February 1964, an examination of the 
anus and rectum was determined to be abnormal due to a small 
calcific area shown in the left upper pole of the prostate.  
In August 1989, VA medical records showed that the prostate 
was Grade 1 and distinctly irregular, although definitely not 
rock hard.  

A private medical record of an ultrasound report with biopsy 
dated in August 1993 revealed a prostatic nodule.  A 
diagnosis of benign prostatic hypertrophy with multiple cysts 
and caliculi was made upon prostate ultrasound dated in March 
1995.

Upon VA examination conducted in February 1996, it was noted 
that the veteran had had an enlarged prostate with 
obstructive symptoms for 4 or 5 years for which he was under 
the care of a urologist and he was taking daily medication.  
An examination of the prostate revealed that it was large, 
relatively firm, and symmetrical.  A diagnosis of benign 
prostatic enlargement, under treatment was made.

By rating action of June 1996, an evaluation in excess of 10 
percent was denied for prostatitis.  

A private medical statement dated in January 1997 from Dr. A 
indicated that the veteran had been treated regularly for 
prostate enlargement since 1991.  The doctor indicated that 
he was trying to arrest the growth of benign prostatic 
hyperplasia and hypertrophy.  It was noted that the veteran 
was experiencing some drowsiness and fatigue while taking 
Hytrin.  The statement indicated that the prostate was firm 
and was 60 grams in size and that it had shrunk to 40 grams 
in size.  It was reported that ultrasound measurement of the 
gland revealed the same measurements.  It was noted that he 
had been getting up twice every night.  

In a statement provided by the veteran in June 1997, he 
indicated he was experiencing symptoms of urinary frequency 
occurring approximately every two hours, in addition to 
symptoms of a weak stream and an inability to completely 
empty the bladder resulting in a dull aching pain in the 
lower abdomen.  

In a second private medical statement from Dr. A dated in 
July 1997, he indicated that the veteran was experiencing 
symptoms of urinary frequency occurring approximately four 
times a night.

Upon VA examination conducted in September 1997, it was noted 
that the veteran was under the care of a private urologist 
and that he was taking the medications Terazosin and Proscar.  
The veteran reported that he awoke every two to three hours 
during the night to void.  He denied dysuria and indicated 
that he had a history of a urinary tract infection 20 years 
ago.  Physical examination revealed that the prostate was 
somewhat nodular, enlarged and firm in consistency.  Scrotal 
contents were normal.  A diagnosis of benign prostatic 
hypertrophy was made.  

By rating action of October 1998, an evaluation in excess of 
10 percent was denied for prostatitis.  

Analysis

Service connection is currently in effect for prostatitis, 
for which a 10 percent evaluation is in effect under 
Diagnostic Code 7527. 

The veteran filed his original claim of entitlement to 
service connection for prostatitis in January 1996.  The 
criteria for evaluation of genitourinary disabilities were 
amended effective February 17, 1994.  See 59 Fed. Reg. 2527 
(Jan. 18, 1994); 59 Fed. Reg. 14,567 (March 29, 1994); 59 
Fed. Reg. (Sep. 8, 1994).  The Court has held that for the 
purpose of appeals, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Accordingly, under Karnas, 
only the amended rating criteria and not that in effect prior 
to February 17, 1994, is applicable in the evaluation of the 
disability. 

Under the schedular criteria in effect from February 17, 1994 
forward, prostate gland injuries, infections, hypertrophy, 
and postoperative residuals are evaluated pursuant to the 
criteria found in Diagnostic Code 7527 of the Schedule.  38 
C.F.R. § 4.115a (1999).  Under those criteria, prostatitis 
may be evaluated as a voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115a 
(1999).

A rating of 20 percent is warranted for voiding dysfunction 
where the evidence shows continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day.  A 40 
percent rating is warranted where the evidence shows that 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 60 percent rating is warranted where 
the evidence shows continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing 
of absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a (1999).  Voiding 
dysfunction may also be rated for urinary frequency.

The provisions of 38 C.F.R. § 4.115a (1999) pertaining to 
urinary frequency provide that a 10 percent evaluation is 
assignable for urinary frequency with daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  A 20 percent rating is assignable for 
urinary frequency, with the daytime voiding interval between 
one and two hours, or awakening to void three times to four 
times per night.  A 40 percent rating for urinary frequency 
is warranted where the evidence shows daytime voiding 
interval of less than one hour, or; awakening to void five or 
more times per night.  The schedule does not provide a rating 
in excess of 40 percent for urinary frequency.  38 C.F.R. § 
4.115a (1999).  

A rating of 30 percent is warranted for urinary tract 
infection where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management.  The Schedule does not provide a rating 
in excess of 30 percent for that disability.  38 C.F.R. § 
4.115a (1999).

The Board has also considered the rating criteria governing 
urinary tract infections.  However, in this case there is no 
evidence that the veteran suffers from urinary tract 
infections or that he would even meet the minimum schedular 
criteria provided under that sub-category.  See 38 C.F.R. 
§ 4.115a (1999).

Under the rating criteria governing voiding dysfunction, in 
order to receive an increased evaluation the evidence would 
have to show continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  The evidence does not 
indicate that the veteran suffers from voiding dysfunction 
manifested by symptoms such as continual urine leakage or 
urinary incontinence or that he wears absorbent materials.  
Accordingly, an increased evaluation is not warranted for 
voiding dysfunction under the provisions of 38 C.F.R. 
§ 4.115a (1999).

In the veteran's substantive appeal submitted in May 1997, he 
reported that his condition was productive frequent urination 
occurring every 1 1/2 to 2 hours between the 10:30 PM and 7:00 
AM.  In light of the veteran's contentions and the clinical 
findings, the Board believes that the most appropriate rating 
criteria in light of the veteran's symptoms are found under 
the provisions of 38 C.F.R. § 4.115a (1999) governing urinary 
frequency.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The evidence does reflect that a 20 percent evaluation is 
warranted pursuant to the rating criteria provided under 
38 C.F.R. § 4.115a (1999) governing urinary frequency.  The 
assignment of a 20 percent evaluation contemplates urinary 
frequency, with the daytime voiding interval between one and 
two hours, or awakening to void three times to four times per 
night.  

The evidence includes a private medical statement from Dr. A 
dated in July 1997, at which time Dr. A. reported that the 
veteran was experiencing symptoms of urinary frequency 
occurring approximately four times a night.  Upon VA 
examination conducted in 1997 the veteran reported that he 
awoke every 2 to 3 hours to void.  In a statement provided by 
the veteran in June 1997, he indicated that he experienced 
nocturia occurring every 2 hours.  This evidence supports the 
assignment of a 20 percent evaluation.   

In order for the veteran to be assigned a 40 percent 
evaluation, the evidence must show daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night.  In the veterans substantive appeal dated in 
May 1997, he indicated that he awoke every 1 1/2 to 2 hours a 
night from 10:30 PM until 7 :00 am to void.  Arguably, this 
statement would indicate that the veteran would awake to void 
five times a night.  However, there has been no clinical 
evidence which supports this statement.  The clinical 
evidence has been indicative of nocturia occurring 3 to 4 
times a night, but not more frequently.  Moreover, in 
statements and medical history provided by the veteran 
subsequent to May 1997, he indicated that the frequency of 
his voiding was 3 to 4 times a night.  Therefore, a 40 
percent evaluation is not warranted for urinary frequency 
under the provisions of 38 C.F.R. § 4.115a (1999).

In conclusion, the rating criteria found under 38 C.F.R. 
§ 4.115a pertaining to urinary frequency provide a basis upon 
which an evaluation of 20 percent may be granted for the 
veteran's service connected prostatitis.  Accordingly, the 
claim is granted to this extent.

Additional Matters

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

The veteran appealed the RO's initial rating action of June 
1996 at which time service connection was granted for 
prostatitis and a 10 percent evaluation was assigned 
effective from January 25, 1996, the date of his initial 
claim for that disability.  Accordingly, the Board will 
undertake an evaluation of the evidence discussed above in 
order to determine whether it allows for the assignment of a 
20 percent disability rating effective at any time from 
January 25, 1996 until the date of the increase granted in 
this decision.  

In this regard, the Board notes that the earliest clinical 
evidence which indicates that any of the criteria under 
38 C.F.R. § 4.115a for a 20 percent evaluation was met is 
shown in the July 7, 1997 medical statement of Dr. A.  In 
June 1996, the veteran contended that he was experiencing 
nocturia 3 to 4 times at night, but at that point there was 
no objective or clinical evidence which substantiated the 
veteran's contentions.  Neither the VA examination findings 
of 1996 or the medical statement provided by Dr. A in January 
1997 indicated that the a 20 percent evaluation under any of 
the rating criteria found at 38 C.F.R. § 4.115a had been met.  
Accordingly, a 20 percent evaluation is assigned under 
38 C.F.R. § 4.115a effective from July 7, 1997 and a 10 
percent evaluation is warranted from January 25, 1996 until 
July 6, 1997.

V.  Hiatal Hernia

Factual Background

In a May 1970 rating decision the RO initially granted 
service connection for duodenal ulcer, for which a 10 percent 
evaluation was assigned based upon evidence shown in the 
service medical records and upon VA examination conducted in 
April 1970.

By rating action of June 1979, a 20 percent evaluation was 
assigned based upon evidence of a sliding hiatal hernia and 
thickened duodenal folds consistent with duodenitis and 
secondary to peptic disease, shown upon VA examination 
conducted in March 1979.

By rating action of May 1981, the RO determined that a 
noncompensable evaluation should be assigned for the 
veteran's ulcer, since no evidence of ulcer had been shown 
upon VA examinations conducted in 1980 and 1981.  The RO also 
denied entitlement to service connection for hiatal hernia, 
reasoning that this condition was not shown in service.  The 
veteran appealed that determination.  In a May 1982 Board 
decision, the Board granted entitlement to service connection 
for hiatal hernia and remanded the issue of entitlement to an 
increased evaluation for duodenal ulcer for readjudication in 
light of the grant of service connection for hiatal hernia.

By rating action of October 1982, the RO assigned a 20 
percent evaluation for hiatal hernia with a history of 
duodenal ulcer, effective from November 1978, and assigned a 
10 percent evaluation effective from March 1981 based upon 
findings made upon VA examination conducted in July 1982.  
The veteran appealed that determination.  In a January 1983 
Board decision, an evaluation in excess of 10 percent for 
hiatal hernia was denied.

In January 1996, the veteran filed a claim for an evaluation 
in excess of 10 percent for his hiatal hernia/duodenal ulcer.  
He reported that he had been hospitalized at a private 
medical facility for 8 days in May 1990 for a bleeding ulcer.  
He stated that he experienced daily bouts of stomach 
distress.  He reported that he had undergone testing by VA in 
December 1995.

Private medical records showed that the veteran was 
hospitalized in October 1991 with a pre-operative diagnosis 
of bilateral inguinal hernias.  At that time he underwent 
inguinal herniorrhaphy with Marlex mesh.  The record 
indicated that the veteran tolerated the procedure well. 

Upon VA examination conducted in February 1996, it was noted 
that the veteran had gastrointestinal symptoms including 
dyspepsia.  It was noted that there were no objective 
findings associated with this symptom complex.  A diagnosis 
of gastroesophageal regurgitation syndrome was made.   

Upon VA examination conducted in September 1997, it was noted 
that the veteran was told that he had an ulcer in service and 
he reported that since that time, he had experienced 
intermittent epigastric pain for which he took medication.  
It was also noted that in 1990 a diagnosis of duodenal ulcer 
was made and symptoms of gastroesophageal reflux disease were 
shown.  The veteran indicated that he took Pepcid twice a 
day, which largely relieved his symptoms.  He identified 
occasional symptoms of regurgitation of food in his throat 
and heartburn.  An examination of the abdomen revealed that 
it was soft and non-tender.  There was no organomegaly, no 
epigastric tenderness and no evidence of inguinal hernia.  A 
diagnosis of gastroesophageal reflux disease symptoms largely 
controlled with H2 blocker, and a history of duodenal ulcer, 
inactive, was made.

Analysis

The veteran's disability, characterized as hiatal hernia with 
a history of duodenal ulcer, is currently rated as 10 percent 
disabling under Diagnostic Codes 7305-7346.  

The Board notes that the RO properly evaluated the veteran's 
hiatal hernia and duodenal ulcer as one disability under the 
provisions of Diagnostic Codes 7305 and 7346.  There are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14.  See 38 C.F.R. § 4.113.  
Accordingly, ratings under Diagnostic Codes 7305 and 7346 can 
not be combined with each other.  Instead, a single 
evaluation must be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation. See 38 C.F.R. § 
4.114.

Under Diagnostic Code 7305, a 10 percent rating is warranted 
for a duodenal ulcer which is mild with recurring symptoms 
once or twice, yearly; a 20 percent rating is warranted for a 
duodenal ulcer which is moderate, with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.  A 
40 percent rating is warranted when the disorder is 
moderately severe; that is, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7346 provides a 10 percent rating for a 
hiatal hernia manifested by two or more symptoms for the 30 
percent evaluation, of less severity; a 30 percent rating for 
a hiatal hernia manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, which produces considerable impairment of health.  A 60 
percent rating is provided where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  See 38 C.F.R. § 4.114 
Diagnostic Code 7346.

In the veteran's substantive appeal submitted in May 1997, he 
reported that his condition was productive of stomach 
distress, burning, excessive gas, heartburn, indigestion, and 
throat obstruction and indicated that a 20 percent evaluation 
should be reinstated. 

Having considered the applicable rating criteria found under 
Diagnostic Codes 7305 and 7346, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent under either Diagnostic Code 7305 or 
Diagnostic Code 7346.

Under Diagnostic Code 7305, used for the evaluation of 
duodenal ulcer, the Board notes that there is simply no 
evidence of recurrent severe symptomatology averaging ten 
days in duration two to three times a year.  In fact upon the 
most recent VA examination, a diagnosis of inactive duodenal 
ulcer was made.  Moreover, the veteran himself has not 
reported having the kinds of severe symptomatology with the 
duration and frequency required for the assignment of a 20 
percent evaluation.  

Furthermore, continuous moderate manifestations have not been 
demonstrated.  Upon VA examination conducted in 1997, the 
veteran complained of occasional symptoms of regurgitation of 
food in his throat, heartburn and intermittent epigastric 
pain.  He indicated that taking Pepcid two times a day 
relieved the symptoms.  Furthermore, the Board notes that 
despite the veteran's subjective complaints of 
gastrointestinal symptomatology including dyspepsia, upon VA 
examination conducted in 1996, there was no evidence of 
objective findings associated with that symptom complex.  
Thus, the preponderance of the evidence is against an 
evaluation in excess of 20 percent under Diagnostic Code 
7305.

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent under 
Diagnostic Code 7346.  The Board notes that the veteran meets 
some of the criteria for a 30 percent evaluation under 
Diagnostic Code 7346, as he has reported experiencing some 
epigastric distress with dysphagia, pyrosis and 
regurgitation.  Nevertheless, the evidence reflects that 
these symptoms appear to be well controlled by avoiding 
certain foods, by taking Pepcid daily and by using an H2 
blocker.  More importantly, to reach the 30 percent rating 
under Diagnostic Code 7346, these symptoms are required to 
produce considerable impairment of health and to be 
accompanied by substernal arm or shoulder pain.  In this 
case, however, the clinical evidence does not show that the 
veteran's health has been considerably impaired by his 
gastrointestinal symptoms or that his symptoms are 
accompanied by substernal arm or shoulder pain.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 20 percent for his hiatal hernia with a history of 
duodenal ulcer.  The Board notes that the medical evidence 
does not show that the veteran has adhesions of the 
peritoneum (Diagnostic Code 7301), hypertrophic gastritis 
(Diagnostic Code 7307), or irritable bowel syndrome 
(Diagnostic Code 7319).  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7301, 7307, 7319 (1999).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's hiatal hernia with a history of duodenal ulcer.  
The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


VI.  Hemorrhoids

Factual Background

In a May 1970 rating decision the RO initially granted 
service connection for hemorrhoids, for which a 
noncompensable evaluation was assigned based upon evidence 
shown in the service medical records and upon VA examination 
conducted in April 1970.  That decision was appealed and in a 
March 1971 Board decision, a compensable evaluation was 
denied.

The veteran was hospitalized at a VA facility in March 1972 
at which time he underwent a hemorrhoidectomy. 

In January 1996, the veteran filed a claim for a compensable 
evaluation for hemorrhoids.  He indicated that he experienced 
intermittent rectal bleeding which had most recently occurred 
in May and June 1995.  He also reported that he was on a 
restricted diet and that he used ointment and suppositories 
for relief.  

Upon VA examination conducted in February 1996, it was noted 
that the veteran had had recurring hemorrhoids and that he 
had undergone a colonoscopy in December 1995 at which time a 
polyp was removed and he was told that it was benign.  
Occasional blood with stools, never reaching the proportions 
which threatened anemia was noted.  Rectal examination 
revealed a cluster of external hemorrhoid tags with no 
evidence of thrombosed hemorrhoids.  Sphincter tone was 
adequate and somewhat tender.  A diagnosis of recurrent 
hemorrhoids was made.

By rating action of June 1996, a compensable evaluation was 
denied for hemorrhoids.

Upon VA examination conducted in September 1997, the veteran 
reported a history of hemorrhoids since service and indicated 
that he underwent hemorrhoidectomy during the 1970's.  He 
reported that he still noticed some blood in his toilet 
tissue after deification.  He indicated that he used 
Preparation H intermittently.  He denied pain in the rectal 
region or a burning sensation.  Upon rectal examinations 
multiple external hemorrhoids were shown, but there was no 
evidence of inflammation.  Stool was brown and guaiac-
negative.  A diagnosis of multiple external hemorrhoids, not 
bleeding, was made.  

By rating action of October 1998, a compensable evaluation 
was denied for hemorrhoids.  

Analysis

A noncompensable evaluation is currently in effect for 
hemorrhoids, evaluated under Diagnostic Code 7336.  In the 
veteran's substantive appeal submitted in May 1997, he 
reported that his condition was manifested by intermittent 
rectal bleeding, most recently occurring in January 1997.

The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114 
Diagnostic Code 7336 (1999).

After a review of the evidence of record, the Board finds 
that the veteran's disability warrants a noncompensable 
rating.  The evidence reflects that upon both VA examinations 
conducted in 1996 and 1997 external hemorrhoids or external 
hemorrhoid tags were shown.  However, the examinations 
indicated that there was no evidence of thrombosed 
hemorrhoids or inflammation and the evidence does not reflect 
that the veteran has excessive redundant tissue.  
Accordingly, the 10 percent rating criteria have not been 
met.

Evidence of intermittent rectal bleeding has been reported by 
the veteran and has been noted upon VA examination.  This 
appears to be the primary symptomatology associated with the 
veteran's hemorrhoids.  The rating criteria provides that a 
20 percent evaluation is warranted for persistent bleeding 
and with secondary anemia, or with fissures.  In this case 
the veteran has reported that his rectal bleeding is only 
intermittent.  Moreover, the clinical evidence does not 
reflect that the veteran has anemia or fissures associated 
with his hemorrhoids.  Accordingly, the criteria for a 20 
percent rating has not been met.

While the record does reveal evidence of recurrent 
hemorrhoids and intermittent rectal bleeding, based on the 
medical and other evidence discussed above, the Board finds 
that such symptomatology more nearly comports to the criteria 
for a noncompensable evaluation; the veteran's condition is 
best characterized by mild or moderate hemorrhoids.  See 
38 C.F.R. § 4.7.  Moreover, upon VA examination conducted in 
September 1997, he denied having pain in the rectal area or a 
burning sensation.  As stated previously, there is no 
indication that the veteran has large or thrombotic 
irreducible hemorrhoids or excessive redundant tissue.  
Therefore, a 10 percent disability rating for hemorrhoids is 
not warranted under the schedular criteria and is denied.

VII.  Bilateral Hearing Loss

Factual Background

In a May 1970 rating decision the RO initially granted 
service connection for high frequency hearing loss, for which 
a noncompensable evaluation was assigned based upon evidence 
shown in the service medical records and upon VA examination 
conducted in April 1970.  That decision was appealed and in a 
March 1971 Board decision, a compensable evaluation was 
denied.

In January 1996, the veteran filed a claim for a compensable 
evaluation for bilateral hearing loss.  He indicated that he 
was fitted for hearing aids in 1989 and was fitted with new 
hearing aids in 1995.  Records from an air force based 
medical center dated in September 1989 revealed that the 
veteran had mild to moderate high frequency sensorineural 
hearing loss and that his speech recognition scores were 
within normal limits.  The evidence also reflected that the 
veteran was fitted for hearing aids in November 1989.

A VA examination was conducted in February 1996, at which 
time the veteran complained that his hearing had 
deteriorated.  A history of hearing loss since the 1960's was 
recorded.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
35
50
LEFT
10
15
35
45
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 31 in the right 
ear and 38 in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in the right ear and 
98 percent in the left ear.  A diagnosis of high frequency 
sensorineural hearing loss and excellent speech 
discrimination ability was made.

By rating action of June 1996, a compensable evaluation was 
denied for bilateral hearing loss.  

A VA examination was conducted in September 1997 at which 
time the veteran gave a history of noise exposure and hearing 
loss in service.  He reported that his hearing loss had 
gradually increased and that he wore hearing aids which were 
issued in approximately 1995.  complained that his hearing 
had deteriorated.  A history of hearing loss since the 1960's 
was recorded.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
50
LEFT
15
20
30
40
55

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 37 in the right 
ear and 37 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
92 percent in the left ear.  The examiner indicated that the 
right ear showed normal hearing through 1000 hertz, and that 
mild to severe sensorineural hearing loss was shown between 
2000 and 8000 hertz.  The left ear showed normal hearing 
through 1000 hertz, and that mild to moderately-severe 
sensorineural hearing loss was shown between 2000 and 8000 
hertz.  

Analysis

In the veteran's substantive appeal submitted in May 1997, he 
reported that his hearing loss was apparent by virtue of his 
use of hearing aids and the fact that he has trouble hearing 
during his daily activities. 

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).  Under both the new 
and old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The Schedule allowed 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in order 
to evaluate the degree of disability from bilateral service- 
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85-4.87 
(1998); See also 64 Fed. Reg. 25208 and 25209, published at 
38 C.F.R. § 4.85 (effective June 10, 1999). 

The Board has evaluated the two most recent VA audiological 
evaluations of record, conducted in February 1996 and 
September 1997.  The February 1996 evaluation revealed an 
average pure tone threshold of 31 in the right ear and 38 in 
the left ear with speech recognition ability of 98 percent in 
the right ear and 98 percent in the left ear.  The September 
1997 evaluation revealed an average pure tone threshold of 37 
in the right ear and 37 in the left ear with speech 
recognition ability of 92 percent in the right ear and 92 
percent in the left ear.

Applying both sets of test results to the rating schedule 
under both the new or old regulation results in a numeric 
designation of Level I hearing in the right ear and Level I 
hearing in the left ear.  Under Diagnostic Code 6100, a 
noncompensable evaluation is assigned where hearing is at 
Level I in the poorer ear and Level I in the better ear.  
Therefore, the objective clinical evidence of record does not 
support a compensable evaluation for bilateral hearing loss.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 10, 
1999). 

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected bilateral 
hearing loss presents him with increasing problems.  The 
Board has no reason to doubt the veteran.  However, as 
discussed above, the Board has reviewed all the evidence of 
record, and the level of hearing that has been demonstrated 
on objective evaluation is not consistent with a compensable 
schedular evaluation under the regulation.  See Lendenmann, 
3 Vet. App. at 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss.  
The benefit sought on appeal is denied.







CONTINUED ON NEXT PAGE

ORDER

A 50 percent rating for epitheliomata of the skin is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia effecting the 
right knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the right tibia effecting the 
right ankle is denied.

An evaluation of 10 percent for prostatitis is established 
effective from January 25, 1996 to July 6, 1997.  A 20 
percent for prostatitis is established effective from July 7, 
1997, subject to controlling regulations applicable to the 
payment of monetary benefits.  

An evaluation in excess of 10 percent for hiatal hernia with 
a history of duodenal ulcer is denied.

Entitlement to a compensable schedular evaluation for 
hemorrhoids is denied.

Entitlement to a compensable schedular evaluation for 
bilateral hearing loss is denied.


REMAND

With respect to the issue of entitlement to an increased 
evaluation for a low back disability, the record raises a 
question as to level of the percentage disability evaluation 
which is currently assigned.

In June 1996 rating action which was appealed by the veteran, 
the RO denied an evaluation in excess of 10 percent for the 
veteran's low back disability.  The claim was re-evaluated by 
the RO in October 1998.  The "Decision" portion of the 
rating action indicated that the 10 percent evaluation for a 
low back disability was continued.  However, in the "Reasons 
and Bases" portion of the decision, the RO indicated that 
the evaluation for low back strain was continued as 20 
percent disabling and explained that an evaluation in excess 
of 20 percent was not warranted.  Furthermore, the rating 
action also reflected that a 20 percent evaluation had been 
assigned for low back strain under Diagnostic Code 5295, 
effective from February 1970.  These same discrepancies 
appeared in the Supplemental Statement of the Case issued in 
October 1998.  

The Board is unable to adjudicate this claim without first 
determining the percentage evaluation which is currently 
assigned for the veteran's low back disability.  Accordingly, 
the case is remanded to the RO for the following action:

The RO is requested to clarify the 
percentage evaluation currently assigned 
for the veteran's low back disability and 
to reconcile the discrepancies which 
appeared in the October 1998 rating 
action and Supplemental Statement of the 
Case.  After this matter has been 
appropriately clarified, the RO should 
issue a Supplemental Statement of the 
Case to the veteran and his 
representative as the issue of 
entitlement to an increased evaluation 
for a low back disability which clearly 
informs them of the disability rating 
currently assigned.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.  The 
Board intimates no opinion as to the 
ultimate conclusions warranted, pending 
completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

